Citation Nr: 0530916	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-15 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
secondary to syphilis. 
 
2.  Entitlement to service connection for a back disorder 
secondary to syphilis. 
 
3.  Entitlement to service connection for left hip and lower 
extremity joint disability secondary to syphilis. 
 
4.  Entitlement to service connection for a seizure disorder 
secondary to syphilis. 
 
5.  Entitlement to service connection for depression 
secondary to syphilis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 until 
January 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeal (Board) from a March 1998 
rating decision of the Regional Office in Waco, Texas that 
denied service connection for a back disorder, a neck 
disorder, left hip and lower extremity joint disability, a 
seizure disorder, and depression.  The veteran has appealed, 
contending that each is due to his service-connected 
syphilis.

The veteran was afforded a personal hearing on appeal in 
September 2002 before the undersigned Veterans Law Judge 
sitting at Waco, Texas.  The transcript is of record.  The 
case underwent development at the Board in November 2002 and 
was remanded by a decision of the Board dated in August 2003.


FINDINGS OF FACT

1.  The veteran does not have a neck disorder, back disorder, 
or a seizure disorder that was caused or made worse by 
syphilis.

2.  The veteran does not have depression or left hip or lower 
extremity joint disability.


CONCLUSION OF LAW

The veteran does not have a neck disability, back disability, 
left hip or lower extremity joint disability, a seizure 
disorder, or depression that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the secondary service connection claims has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statements of the case, the veteran and 
representative have been notified of the laws and regulations 
governing entitlement to the benefits sought, and have been 
informed of the ways in which the current evidence has failed 
to substantiate the claims.  These discussions also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in February 2004, the RO informed the appellant of what 
the evidence had to show to substantiate the claims, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of his 
claims, and what evidence VA would try to obtain on his 
behalf.  The letter also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claims currently under consideration.  He 
has had the benefit of two VA examinations and extensive 
private and VA clinical records have been requested and 
associated with the claims folder.  He was afforded a 
personal hearing in September 2002, and the case was 
developed at the Board in November 2002.  It was remanded for 
additional VA development in August 2003.  The veteran 
referred to treatment and medical opinion evidence by a Dr. 
Kevin Cowens, but when he was asked to assist in securing 
such evidence, he did not respond.  Under these 
circumstances, the Board finds that further assistance would 
have not create reasonable possibility of substantiating the 
claims.  See 38 U.S.C.A. § 5103A(a)(2) (VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2005).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  Service 
connection may also be granted where the evidence shows that 
disability is proximately caused by or is the result of 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes situations where the service-connected disability 
has caused a permanent worsening of the claimed disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Records dated in 1982 show that the veteran was followed for 
seizures.  A record dated in November 1996 indicates that 
seizures might be due to alcohol withdrawal.

VA outpatient clinical records dated between February and May 
1997 reflect that the veteran was seen in individual 
psychotherapy for various complaints, including anger and an 
episode of anxiety.  No diagnosis of depression was recorded.  

The veteran was examined by VA in December 1997 and 
depression or left hip or lower extremity joint disability 
was found.  In fact, he was found to have no psychiatric 
disorder.  Additionally, x-ray studies of the pelvis and hips 
was normal.  A VA examiner noted that the veteran had 
cervical spondylosis and lumbar 


spondylosis with radiculitis even though x-rays of the 
cervical spine were within normal limits.  Nevertheless, the 
examiner opined that there was no musculoskeletal abnormality 
related to syphilis.  

The veteran underwent a VA examination for post-traumatic 
stress disorder purposes in November 1998.  Pertinent 
background, and medical and social history were recited.  
Following psychiatric evaluation, a diagnostic impression of 
a normal mental status examination was rendered.  

The salient point to be made about the evidence described 
above is that there is no evidence suggesting a relationship 
between service-connected syphilis and any claimed 
disability.  Additionally, examinations have failed to find 
that the veteran even experiences any psychiatric disorder or 
left hip or lower extremity joint disability.  Although a 
neck disorder, a back disorder, and a seizure disorder have 
been identified, there is no indication by competent medical 
evidence that syphilis can be linked to any such disorder 
either as a causative factor or as an aggravating factor.  
Absent such a link by competent evidence, the preponderance 
of the evidence is against these claims of secondary service 
connection.  38 C.F.R. § 3.310.  

While the Board does not doubt the sincerity of the 
appellant's belief that he has the claimed problems due to 
syphilis, he is not qualified to render an opinion which 
requires medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a) (2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
absence of evidence of the claimed disability, the 
preponderance of the evidence is against the claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. at 143.  




ORDER

Secondary service connection for a neck disorder, back 
disorder, left hip or lower extremity joint disorder, a 
seizure disorder, or depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


